ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_01_EN.txt.                     464 	




                                     DECLARATION OF JUDGE OWADA



                       1. I have voted in favour of the Judgment in support of all the points
                    contained in its operative paragraph 122. Nevertheless, I entertain some
                    divergence of views from the position taken by the present Judgment with
                    regard to its methodology of handling the case before us. The divergence of
                    views on the methodology relates mainly to the issue of how the Court
                    should appreciate the nature of the present dispute and define its subject‑mat-
                    ter. This difference surfaces specifically in two respects, the issue of jurisdic-
                    tion and the issue of admissibility. I shall treat these issues as succinctly as
                    possible, so that my approach to the present dispute may be made clear.


                                                   A. Jurisdiction

                      2. The present Judgment arrives at the conclusion in its paragraph 48
                    that :
                            “The Court finds that any dispute that may have existed between
                         the Parties with regard to the interpretation or application of Arti-
                         cle 5, paragraph 2, of the Convention had ended by the time the
                         Application was filed. Thus, the Court lacks jurisdiction to decide on
                         Belgium’s claim relating to the obligation under Article 5, para-
                         graph 2.”
                       3. In its letter of 17 February 2009 submitting the Application institut-
                    ing the present proceedings, Belgium as Applicant specifies its cause of
                    action for bringing the present dispute between Belgium and Senegal as
                    consisting in “Senegal’s failure to act on its obligation to punish crimes
                    under international humanitarian law alleged against the former Presi-
                    dent of Chad, Mr. Hissène Habré, who is currently living in Dakar, Sen-
                    egal” (Application, p. 3). In the Application itself, Belgium requests the
                    Court to adjudge and declare that “the Republic of Senegal is obliged to
                    bring criminal proceedings against Mr. H. Habré” and that “failing the
                    prosecution of Mr. H. Habré, the Republic of Senegal is obliged to extra-
                    dite him to the Kingdom of Belgium so that he can answer for these
                    crimes before the Belgian courts” (ibid., para. 16).
                       4. In its final submissions at the end of the oral proceedings, Belgium
                    concludes as follows :
                           “For the reasons set out in its Memorial and during the oral pro-
                         ceedings, the Kingdom of Belgium requests the International Court
                         of Justice to adjudge and declare that :

                    46




6 CIJ1033.indb 88                                                                                        28/11/13 12:50

                    465 	 obligation to prosecute or extradite (decl. owada)

                         (a) Senegal breached its international obligations by failing to incor-
                             porate in due time in its domestic law the provisions necessary to
                             enable the Senegalese judicial authorities to exercise the universal
                             jurisdiction provided for in Article 5, paragraph 2, of the Con-
                             vention against Torture and Other Cruel, Inhuman or Degrading
                             Treatment or Punishment ;
                         (b) Senegal has breached and continues to breach its international
                             obligations under Article 6, paragraph 2, and Article 7, para-
                             graph 1, of the Convention against Torture and Other Cruel,
                             Inhuman or Degrading Treatment or Punishment and under
                             other rules of international law by failing to bring criminal pro-
                             ceedings against Hissène Habré for acts characterized in particu-
                             lar as crimes of torture, war crimes, crimes against humanity
                             and the crime of genocide alleged against him as perpetrator,
                             co‑perpetrator or accomplice, or, otherwise, to extradite him to
                             Belgium for the purposes of such criminal proceedings.”
                       5. Taken as a whole, these submissions of Belgium seem to make it clear
                    that Belgium takes the position that the subject‑matter of the dispute it has
                    brought before the Court is the comprehensive whole of the entire conduct
                    of Senegal in the Habré affair, in particular, its conduct of not proceeding
                    to the prosecution of Mr. Habré, and of not extraditing Mr. Habré to Bel-
                    gium in the absence of taking steps to proceed to the prosecution. It is thus
                    the totality of the conduct of Senegal with respect to Mr. Habré in the years
                    from 2000 up to 2009, when the case was filed by Application, in which
                    Belgium charges Senegal with breach of its international obligations,
                    inter alia, under the Convention against Torture and Other Cruel, Inhuman
                    or Degrading Treatment or Punishment (hereinafter the “Convention”).
                       6. Senegal’s position has also consistently been that the Court lacks
                    jurisdiction in relation to the whole of the Habré affair because “no dis-
                    pute exists between the Parties” (Counter‑Memorial of Senegal, p. 41,
                    para. 162) :
                           “It has never indicated that it opposed or refused to accept the
                         principle or extent of the obligations implied by the Convention
                         against Torture. At no time have the Parties in question held oppos-
                         ing views about the meaning or scope of their central obligation, to
                         ‘prosecute or extradite’.” (Ibid., pp. 33‑34, para. 135.)

                    Within the section on jurisdiction of its Counter‑Memorial, Senegal
                    expounds its position by repeated references to the point that it has imple-
                    mented steps all along to enable criminal proceedings to begin against
                    Mr. Habré.
                       7. Senegal refers to Article 5, paragraph 2, specifically at the end of its
                    jurisdiction section. However, Senegal does so only in passing, and in the
                    context of a series of measures taken by Senegal in carrying out its obliga-
                    tions under the Convention. The full relevant passage is as follows :

                    47




6 CIJ1033.indb 90                                                                                    28/11/13 12:50

                    466 	 obligation to prosecute or extradite (decl. owada)

                           “Furthermore, Belgium has obviously ‘manufactured’ a dispute in
                         order to seise the Court. Given all of the amendments that have been
                         made to the Code of Criminal Procedure to enable the Senegalese
                         courts to prosecute offences committed abroad by foreigners once
                         those offences have been classified as ‘torture’, how can it request the
                         Court to adjudge and declare that :
                            ‘1. (a) Senegal breached its international obligations by failing to
                                    incorporate in its domestic law the provisions necessary to
                                    enable the Senegalese judicial authorities to exercise the uni-
                                    versal jurisdiction provided for in Article 5, paragraph 2, of
                                    the Convention against Torture and Other Cruel, Inhuman
                                    or Degrading Treatment or Punishment’ ?
                           How can a dispute exist as to the interpretation and application of
                         the Convention when Senegal has fulfilled all its obligations ?”
                         (Counter‑Memorial of Senegal, pp. 44‑45, paras. 177‑178 (quoting
                         Belgium’s submission in its Memorial).)
                       8. In its oral pleadings, Senegal adds little on the issue of jurisdiction.
                    Senegal maintains its general position on the non‑existence of a dispute
                    which covers the entirety of the relevant obligations under the Conven-
                    tion by summarily stating that there is “no dispute between Belgium and
                    Senegal on the application of the Convention against Torture” (CR 2012/4,
                    p. 19, para. 46). Senegal specifically states that it “has never repudiated its
                    duty” to try Mr. Habré (ibid., p. 28, para. 38). It also notes in a general
                    manner that “Senegal has taken a number of measures with a view to
                    creating the conditions to try Hissène Habré, both from a legal and a
                    practical standpoint” (CR 2012/5, p. 15, para. 9).

                       9. Despite these positions of the Parties, the Judgment, choosing to
                    focus on the specific issue of Article 5, paragraph 2, of the Convention,
                    concludes that “the Court lacks jurisdiction to decide on Belgium’s claim
                    relating to the obligation under Article 5, paragraph 2” (Judgment,
                    para. 48).

                       10. The approach of Belgium is justified by, and in my view consistent
                    with, the structure of the Convention, the purpose of which is to create a
                    comprehensive legal framework for enforcing the principle aut dedere
                    aut judicare, so that the culprit of the crime of torture may not get away
                    with impunity. The Convention is not looked at as a mere collection of
                    independent international obligations, where each violation is assessed
                    separately on its own and independently of the others.
                       11. This methodology employed in the Judgment, when seen in light of
                    the history of the present dispute as a whole, as well as the position taken by
                    the Parties in arguing the case as described above, is in my view too formal-
                    istic and somewhat artificial. The Judgment has adopted a methodology
                    that is too formalistic in the sense that it is engaging in an exercise of dis-

                    48




6 CIJ1033.indb 92                                                                                     28/11/13 12:50

                    467 	 obligation to prosecute or extradite (decl. owada)

                    membering the organic whole of this legal framework which consists of an
                    amalgamated whole of procedural steps starting with Article 4 and leading
                    to Article 8 of the Convention, and of assessing each of these component
                    elements separately to determine whether there was a dispute relating to
                    each of these provisions of the Convention at the critical date, that is, the
                    time of the filing of the Application.
                       12. Based on this analytical approach, the Judgment has come to the con-
                    clusion that, as far as the obligation under Article 5, paragraph 2, of the Con-
                    vention is concerned, “the Court lacks jurisdiction to decide on Belgium’s
                    claim relating to the obligation under Article 5, paragraph 2” (Judgment,
                    para. 48) — a claim contained in paragraph 1 (a) of its final submissions. In
                    reaching this conclusion, the Judgment relies upon a purely formalistic and
                    even largely artificial logic that by the time of the Application (in 2009) the
                    situation had been rectified (though not remedied !), and there was thus no
                    longer a dispute on that specific point between the Parties. This seems to me in
                    a sense a distortion of the subject‑matter of the present dispute.
                       13. In my opinion, the better view, which is in line with the object and
                    purpose of the relevant Articles of the Convention, and thus of the Con-
                    vention as a whole, would have been to interpret the subject‑matter of the
                    dispute between Belgium and Senegal to be one comprising in its scope
                    the whole of the process of implementation by Senegal of the system of
                    aut dedere aut judicare as contained in the Convention and to treat the
                    whole of the Belgian claim defined within this overall scope as falling
                    within the jurisdiction of the Court.
                       14. If we base ourselves on this approach, nothing substantive would
                    change in terms of the main course of the reasoning part of the Judgment,
                    nor of its operative part. The actual legal situation obtaining up to 2007,
                    emanating from the absence of “such measures as may be necessary to
                    establish its [i.e., Senegal’s] jurisdiction over such offences [i.e., the
                    offences allegedly committed by Mr. Habré]” (Convention, Art. 5,
                    para. 2), had been rectified in 2007 — before the time of the Application
                    in 2009 — but only partially in the entire context of the subject‑matter of
                    the dispute between the Parties.


                       Outside of this context, and as far as the question whether there was a
                    case for breach of the obligation under Article 5 of the Convention by
                    Senegal is concerned, it may of course be said that the matter has become
                    a moot point. Be that as it may, what is important is that the considera­
                    tion of this particular point should not jurisdictionally be excluded from
                    the scope of the competence of the Court under Article 30 of the Conven-
                    tion in proceeding to the examination of alleged breaches of Articles 6
                    and 7. This point constitutes a legal premise for such examination. In
                    order to achieve this, it would be sufficient for the Court to make a
                    declaratory finding that there had been a breach of the obligation under
                    Article 5 of the Convention. This declaratory finding should then form
                    the legal basis for its subsequent ruling on the breach of obligations under

                    49




6 CIJ1033.indb 94                                                                                      28/11/13 12:50

                    468 	 obligation to prosecute or extradite (decl. owada)

                    Articles 6 and 7 of the Convention. It is important to underline that this
                    breach of the obligation under Article 5 is not just a factual background in
                    light of which the issue of the violation of the obligation under Articles 6
                    and 7 could be examined. The latter is a legal consequence that flows
                    directly from the Court’s judicial determination that there had been a
                    breach of the obligation under Article 5, paragraph 2, of the Convention.


                                                  B. Admissibility

                       15. I have voted in favour of operative paragraph 122, subpara-
                    graph (3), of the Judgment, to the extent that I can accept the Court’s
                    finding that the claims of Belgium are admissible. Nevertheless, I wish to
                    underline that this finding of the Court is built on its reasoning that Bel-
                    gium’s entitlement to this standing derives from its status as a State party
                    to the Convention, and nothing else.
                       16. In paragraph 66, the Judgment accepts that there exists a diver-
                    gence of views between the Parties concerning Belgium’s entitlement to
                    bring a claim to the Court. The Judgment explains that :
                           “The divergence of views between the Parties concerning Belgium’s
                         entitlement to bring its claims against Senegal before the Court with
                         regard to the application of the Convention in the case of Mr. Habré
                         raises the issue of Belgium’s standing. For that purpose, Belgium
                         based its claims not only on its status as a party to the Convention
                         but also on the existence of a special interest that would distinguish
                         Belgium from the other parties to the Convention and give it a specific
                         entitlement in the case of Mr. Habré.”
                       17. Nevertheless, without addressing the main aspect of this divergence
                    of views between the Parties (referred to in paragraph 64 (Senegal) and
                    paragraph 65 (Belgium) of the Judgment), which admittedly relates to an
                    issue that belongs to the merits of the case, the Judgment chooses to focus
                    exclusively on the issue of the status of Belgium as a party to the Conven-
                    tion for determining the issue of Belgium’s standing in the present case. The
                    Judgment, proceeding with the statement that it “will first consider whether
                    being a party to the Convention is sufficient for a State to be entitled to
                    bring a claim to the Court concerning the cessation of alleged violations by
                    another State party of its obligations under that instrument” (Judgment,
                    para. 67), goes on to expound the reason why Belgium, as a State party to
                    the Convention, is entitled to its standing under the Convention.
                       18. In addressing the question of Belgium’s standing in the present
                    case in this way, the Judgment avoids squarely addressing the primary,
                    though more contentious, claim of Belgium on the issue of its standing
                    under the Convention — the claim that :
                            “Belgium is not only a ‘State other than an injured State’, but has
                         also the right to invoke the responsibility of Senegal as an ‘injured State’

                    50




6 CIJ1033.indb 96                                                                                       28/11/13 12:50

                    469 	 obligation to prosecute or extradite (decl. owada)

                         under Article 42 (b) (i) of the Articles on State Responsibility. Indeed,
                         Belgium, to quote the commentary of the International Law Commis-
                         sion is ‘affected by the breach in a way which distinguishes it from
                         the generality of other States to which the obligation is owed’. Indeed,
                         Belgium is in a particular position as compared to all other States
                         parties to the Torture Convention because, in this particular case, it
                         has availed itself of its right under Article 5 to exercise its jurisdiction
                         and to request extradition. This is equally true with regard to general
                         international law. And once again, the nationality of the victims is
                         irrelevant in this regard as a matter of international law . . .”
                         (CR 2012/6, p. 54, para. 60.)
                       19. In spite of this contention of Belgium, the Judgment focuses exclu-
                    sively on the claim that Belgium is a State party to a Convention which
                    allegedly creates obligations erga omnes partes. Thus the Judgment states :
                             “The States parties to the Convention have a common interest to
                         ensure, in view of their shared values, that acts of torture are pre-
                         vented and that, if they occur, their authors do not enjoy impunity.
                         The obligations of a State party to conduct a preliminary inquiry into
                         the facts and to submit the case to its competent authorities for
                         ­prosecution are triggered by the presence of the alleged offender in
                          its territory, regardless of the nationality of the offender or the vic-
                          tims, or of the place where the alleged offences occurred. All the other
                          States parties have a common interest in compliance with these obli-
                          gations by the State in whose territory the alleged offender is present.
                          That common interest implies that the obligations in question are
                          owed by any State party to all the other States parties to the Conven-
                          tion.” (Judgment, para. 68.)

                    On that basis the Judgment concludes that :
                         “Belgium, as a State party to the Convention against Torture, has
                         standing to invoke the responsibility of Senegal for the alleged
                         breaches of its obligations under Article 6, paragraph 2, and Article 7,
                         paragraph 1, of the Convention in the present proceedings. Therefore,
                         the claims of Belgium based on these provisions are admissible.”
                         (Ibid., para. 70.)
                      20. The Judgment dismisses Belgium’s main argument, as quoted
                    above, stating that
                           “As a consequence, there is no need for the Court to pronounce on
                         whether Belgium also has a special interest with respect to Senegal’s
                         compliance with the relevant provisions of the Convention in the case
                         of Mr. Habré.” (Ibid.)
                      21. Setting aside the issue of plausibility of this arguably controversial
                    basis for entitlement of a State party to the Convention involving

                    51




6 CIJ1033.indb 98                                                                                       28/11/13 12:50

                     470 	 obligation to prosecute or extradite (decl. owada)

                     erga omnes partes obligations to seise the Court (see, in this respect, the
                     separate opinion of Judge Skotnikov), what I wish to point out here is
                     that this approach of the Judgment to recognize the standing of Belgium
                     to bring the case before the Court will inevitably have its legal conse-
                     quences upon the scope of the subject‑matter of the dispute that is admis-
                     sible before the Court and upon the nature and the scope of the claims on
                     which Belgium can seise the Court in this dispute. The main contention of
                     Belgium on admissibility was based on its special interest as an “injured
                     State” (CR 2012/6, p. 54, para. 60). This contention, however, has now
                     cautiously been avoided by the Judgment, ostensibly on the ground that
                     the Court was concerned, at this phase of the proceedings, only with the
                     issue of admissibility. This reluctance to face the issue, however, will, in
                     my view, inherently have legal repercussions when the Judgment addresses
                     the merits of the Belgian claims.
                        22. The legal consequence of adopting such an approach is that Bel-
                     gium is entitled in its capacity as a State party to the Convention, like
                     any other State party to the same Convention, only to insist on compli-
                     ance by Senegal with the obligations arising under the Convention. It
                     can go no further. Since the Judgment has not ruled upon the Belgian
                     claim that it can claim “a particular position” (ibid.) as an injured
                     State, Belgium is in a legal position neither to claim the extradition of
                     Mr. Habré under Article 5, paragraph 2, of the Convention as it seems
                     to be claiming, nor to demand an immediate notification as a State
                     party to which it is entitled under Article 6, paragraph 4, of the Conven-
                     tion.

                         23. It is to be added in any case that the legal situation under the Con-
                     vention is that, as the Judgment states so clearly (para. 95), extradition is
                     nothing more than an option open to the States on whose territory an
                     alleged offender is present in relation to the States parties referred to in
                     Article 5, paragraph 1, of the Convention, and not an obligation to carry
                     out in relation to any other States parties to the Convention, including
                     those within the category of States referred to in Article 5, paragraph 1.
                     Be that as it may, Belgium’s standing as recognized by the present
                     ­Judgment cannot allow Belgium in the present case to claim any special
                      interest under Article 5 of the Convention. The request of Belgium
                      ­contained in paragraph 2 (b) of its final submissions asking the Court to
                       adjudge and declare that “[Senegal] extradit[e] Hissène Habré to Belgium
                     without further ado” (emphasis added) has to fail on this ground.

                                                                    (Signed) Hisashi Owada.




                     52




6 CIJ1033.indb 100                                                                                   28/11/13 12:50

